Citation Nr: 0817743	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected furunculosis, cystic acne, and 
psoriasis.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a lumbosacral strain, lumbar degenerative disc disease, to 
include as secondary to service-connected right foot 
disability.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the claimed residuals of a ventral hernia repair.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to June 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO that denied 
the veteran's application to reopen the previously denied 
claim of service connection for a back disorder, increased 
the evaluation of the veteran's service-connected skin 
disability, to include psoriasis, to 10 percent and later to 
30 percent disabling, and the matter of compensation under 
38 U.S.C.A. § 1151.  

After the veteran's most recent Supplemental Statements of 
the Case were issued, the veteran submitted medical evidence 
that was forwarded to the Board from the his Congressional 
Representative.  This evidence, however, does not relate to 
this appeal.  



FINDINGS OF FACT

1.  The service-connected skin disability is not shown to 
have affected more than 40 percent of the entire body, or 
more than 40 percent of exposed areas, or required constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the previous 12 month 
period; nor was the condition was productive of ulceration or 
extensive exfoliation or crusting, and  systemic or nervous 
manifestations, or was exceptionally repugnant; in addition, 
the condition did not cause limitation of the affected part 
to 25 degrees from his side, nor was the condition productive 
of visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or had four or five 
characteristics of disfigurement; finally, the condition was 
not manifest by a complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  

2.  In an October 1995 rating decision, the RO denied the 
veteran's application to reopen his previously denied claim 
of service connection for lumbosacral strain; in the same 
month, the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final on 
that record.  

3.  The evidence added to the record since the October 1995 
rating decision is not cumulative or redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

4.  The veteran currently is not shown to have a low back 
condition that is due to an injury or other event of his 
period of active service or was caused or aggravated by a 
service-connected disability.  

5.  The competent medical evidence does not support a 
conclusion that any additional disability suffered by the 
veteran as a result of ventral hernia repair was a result of 
VA negligence or fault or was not reasonably foreseeable.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected skin 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 including Diagnostic Codes 7800-7805, 7806, 7817 (2002) 
and (2007).  

2.  New and material evidence has been received to reopen the 
claim of service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
active service; nor is any proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)  (2007).  

4.  The requirements for compensation benefits pursuant to 38 
U.S.C.A. § 1151 as a result of VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In letters dated in April and October 2002, October 2003, 
January and September 2005, and March and April 2006, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims, including notice that a disability rating and 
effective date will be assigned if the claims are granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the applicable RO letters did not meet all of 
the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet.App. at 
48 ("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
applicable RO letters dated in April 2002 and October 2003 
specifically informed the veteran that he should submit 
evidence showing his service-connected disability had 
increased in severity and proceeded to suggest documents and 
records that would tend to demonstrate this worsening.  

The veteran was also afforded a Statement of the Case dated 
in January 2006 that specifically set forth what is required 
to show functional impairment, including a full description 
of the effects of the disability upon the person's ordinary 
activity and employment.  38 C.F.R. § 4.10.  The veteran was 
also informed in this document of the requirements for  a 
higher evaluation for his skin disability.  38 C.F.R. 
§ 4.118; Diagnostic Code 7806.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the Statement of the Case forwarded to him in 
January 2006.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received this document, noting that the veteran 
responded to the statement of the case by filing his 
substantive appeal a month and a half later.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the April and 
December 2006 supplemental statements of the case and prior 
to the certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless.  See generally, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Finally, the Board notes that, effective on August 30, 2002, 
VA amended the rating schedule for evaluating skin 
disabilities.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  Where a law or regulation 
changes during the pendency of a claim, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The veteran's service-connected skin disability is currently 
evaluated as 30 percent disabling under Diagnostic Code 7816.  

Diagnostic Code 7816, effective after August 2002, provides 
ratings for psoriasis.  Psoriasis that affects less than 5 
percent of the entire body or exposed areas, and requires no 
more than topical therapy during the previous 12 month 
period, is rated noncompensably (no percent) disabling.  

A 10 percent evaluation is warranted where at least 5 percent 
but less than 20 percent of the entire body, or at least 5 
percent but less than 20 percent of exposed areas are 
affected, or where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the previous 12 month period.  

A 30 percent evaluation is warranted where 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed areas are 
affected, or where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the previous 12 month period.  

Finally, a maximum 60 percent evaluation is warranted where 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas are affected, or where constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the 
previous 12 month period.  

Diagnostic Code 7816, effective after August 2002, also 
indicates that psoriasis can be evaluated as disfigurement  
of the head, face, or neck (DC 7800), or scars (DC's 7801 
through 7805), depending upon the predominant disability.  

Diagnostic Code 7816, in effect prior to August 2002, 
provided that psoriasis was to be rated as eczema under 
Diagnostic Code 7806, dependant upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  

Diagnostic Code 7806 in effect prior to August 2002 provided 
that eczema, with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warranted 
a noncompensable evaluation.  

A 10 percent rating was warranted where there was 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
where there was exudation or itching constant, extensive 
lesions, or marked disfigurement.  

A maximum 50 percent evaluation was warranted with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition was exceptionally 
repugnant.  

The skin disability could also be evaluated under Diagnostic 
Code 7806, effective after August 2002.  Pursuant to the 
revised Diagnostic Code 7806, if the skin condition covers an 
area of less than 5 percent of the entire body or exposed 
areas affected, and no more than topical therapy is required 
during the past 12-month period, a noncompensable rating is 
warranted.  

If at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or if intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past twelve-month period, a 10 percent 
rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or; 
that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  

Finally, a rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

Finally, as noted, the veteran's skin disability could also 
be evaluated under Diagnostic Codes 7800 to 7805.  In this 
regard, the Board notes that the Diagnostic Codes 7800 
through 7805 did not change materially from the codes in 
place prior to August 2002.  Diagnostic Code 7805 is 
identical to the revised code and applies to scarring that 
limits the function of the affected part.  Diagnostic Codes 
7801 and 7802, prior to August 2002, dealt only with scars 
from burns, and are therefore not applicable to the veteran's 
case.  

Diagnostic Codes 7801 and 7802 after August 2002 apply to 
scars other than scars of the head, face, and neck, that are 
deep or that cause limitation of motion and that cover 
between 6 and 144 square inches (DC 7801) or that are 
superficial and do not cause limitation of motion, but are 
144 square inches or greater (DC 7802).  

Diagnostic Codes 7800, 7803 and 7804 are applicable to scars 
that are disfiguring to the head, face, or neck; superficial, 
poorly nourished, with repeated ulceration; or scars that are 
superficial, and are tender and painful on objective 
demonstration.  

Here, the Board finds that an evaluation higher than 30 
percent is not assignable in this case.  

The medical evidence in this case consists primarily of VA 
examinations dated in August 2002, January 2004, October 
2005, and December 2006.  

The August 2002 VA examiner stated that the veteran reported 
that he had furunculosis and cystic acne in service that had 
continued to the present, involving his scalp, buttocks, legs 
and testicle.  The veteran was noted to use three medications 
for his skin condition.  His symptoms were noted to be 
pruritis and pain, not adequately relieved by medication.  

Upon examination, the veteran was indicated to have cystic 
furuncles in the occipital scalp area with actinic lesions 
scattered over bilateral lower legs, buttocks, scrotum, groin 
and penile areas.  

There was no active inflammation present, except in the 
scalp, where there was tenderness and swelling present.  
Exfoliation and crusting were present to a minor degree in 
the lower body lesions.  No associated systemic and nervous 
manifestation were indicated.  The veteran was diagnosed with 
furunculosis and cystic acne, persistent despite therapy.  

The veteran was again examined by VA for his skin in January 
2004.  The veteran complained of itching in his groin area 
that he stated bleeds and reported taking antibiotics for the 
cystic acne, to include a course of treatment within the past 
year.  He also had had multiple cysts incised and drained and 
used topical medications for psoriasis.  The veteran denied 
any systemic or nervous manifestations.  

Upon examination, the veteran was noted to have multiple ice 
pick and boxcar scarring mainly concentrating on his 
bilateral cheeks.  Examination of the nape of his neck 
revealed multiple cystic scars.  The scalp revealed multiple 
well-defined erythematous plaques with a slight overlying 
silvery scale.  

An examination of the extensor surfaces of the elbows and 
knees in addition to the gluteal cleft and groin area 
revealed well-defined, erythematous plaques with a slight 
overlying silvery scale.  The veteran's psoriasis was noted 
to cover approximately 5% of his exposed body surface area 
and approximately 15% of his total body surface area.  

Examination of the bilateral axillae revealed no evidence of 
any active cyst.  Examination of the veteran's scalp and 
active psoriasis areas revealed significant exfoliation, but 
no crusting or ulceration.  

The veteran was diagnosed with follicular occlusion tetrad, 
including cystic acne, hydradenitis suppurativa, likely 
dissecting cellulitis of the scalp at one time and pilonidal 
cyst.  The veteran was also diagnosed with psoriasis 
vulgaris.  

The veteran was next examined by VA in October 2005.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The veteran was noted to 
have two primary skin disabilities, psoriasis and acne.  

The psoriasis was noted to have waxed and waned and has 
involved the bilateral upper and lower extremities as well as 
his groin, neck and penis.  He was noted to be using Dononex, 
2% Hydrocortisone and Derma-Smoothe oil.  He used these 
medications once per day.  Local skin symptoms were burning 
and itching.  He also reported significant joint pains.  

The examiner indicated that there were no systemic symptoms, 
but some functional impairment.  There was no impairment of 
activities of daily living, but the veteran did report 
significant sexual dysfunction as well as social impairment 
from the plaques of skin that frequently flake.  

The veteran added that it "hurts all over" and indicated 
problems with his knees, hands, wrists and shoulders.  His 
joint pain lasted all day long, frequently worse in the 
morning and with rest.  With respect to the acne, the 
examiner indicated that this condition has been relatively 
constant.  It has primarily involved the veteran's face, 
armpits and groin.  These lesions were noted to have 
frequently required surgical excision and drainage.  

The veteran currently used Westcort cream once daily.  When 
active, these lesions caused significant pain and burning, 
and occasionally fever and chills.  The examiner noted 
occupation impairment and impairment in activities of daily 
living due to these lesions.  

Upon examination, the veteran had erythematous to violaceous 
scaly plaques that in total compromise approximately 10-15% 
of the body surface area.  Serous form eruptions involved 
approximately 10% of exposed skin primarily involving the 
scalp and neck.  There was onycholysis of multiple nails on 
the hands and feet.  

There were no systemic or nervous manifestations.  In 
addition, the examiner noted several scattered comedone 
lesions on the back, face, neck and chest.  There were no 
inflammatory papules or pustules, but there were residuals of 
scarring from prior acne lesions on the neck, groin and 
chest.  

These scars were slightly atrophic and ice pick in shape.  
There was no adherence to or loss of underlying tissue, or 
erythema or inflammation, edema or hypertrophic nature.  
These scars were numerous and measured from 0.1 to 0.2 cm.  

There was some mild distortion of the symmetry of the exposed 
skin, but no induration or inflexibility or limitation of 
motion.  There was some mild disfigurement present from the 
scars on the face, but no break down or ulceration of any of 
these scars.  The veteran was diagnosed with psoriasis and 
acne with residual scarring.  

Finally, the veteran was afforded a VA examination in 
December 2006.  The psoriasis was noted to be progressive 
with symptoms of pruritis and pain.  The veteran also 
indicated joint pain.  The acne was noted to be constant with 
pain, swelling and drainage.  The veteran used hydrocortisone 
(2%), cordran tape, dovonex, and dermasmooth.  He also used 
topical corticosteroid treatment as well as antibiotics and 
westcort (2%) for lesions.  

Upon examination, the acne was noted to be deep (with deep 
inflamed nodules and pus-filled cysts) covering less than 40% 
of the face and neck, and affecting other areas, to include 
the groin and axillae.  The examiner indicated that less than 
5% of exposed areas and less than 5% of total body areas were 
affected.  

With respect to the psoriasis, the veteran was noted to have 
erythematous scaly plaques on his posterior scalp and 
buttocks area.  There was also erythema on the penis head as 
well as slight scale and pink skin on the knees, elbows and 
knees.  The examiner also noted swelling of the joints of the 
hands and yellowing and onycholysis of the fingernails.  

The examiner indicated that less than 5% of exposed areas and 
less than 5% of total body areas were affected.  He had 
numerous scars in the axillary region, neck, and groin where 
he had surgery.  These scars were large and difficult to 
determine where they started and stopped.  

There was abnormal skin texture color, some elevation and 
some depression.  Again, the examiner indicated that less 
than 5% of exposed areas and less than 5% of total body areas 
were affected.  He had classic lesions of psoriasis and 
hidradenitis suppurativa (combination of cystic acne and 
furunculosis).  The examiner indicated serious secondary 
effects from a surgery to his face and for muscle loss, 
making it difficult to raise his arm.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted.  

In order to warrant an evaluation in excess of 30 percent 
under the revised Diagnostic Code 7816 and 7806, the service-
connected disability must have affected more than 40 percent 
of the entire body, or more than 40 percent of exposed areas, 
or required constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the previous 12 month period.  

In this case, the various VA examinations indicated 
involvement of up to 15 % of total body areas affected, with 
oral and topical medical in the previous 12 months.  

The evidence did not indicate that constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  

Diagnostic Code 7806 in effect prior to August 2002 provided 
that a maximum 50 percent evaluation was warranted where the 
condition was productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition was exceptionally 
repugnant.  

In this case, while indicating that there was some 
exfoliation, none of the VA examiners found any systemic or 
nervous manifestations.  While there was some scarring noted, 
none of the VA examiners indicated that the veteran's skin 
condition was exceptionally repugnant.  

Finally, the revised Diagnostic Codes 7800 through 7805 could 
be used to evaluate the disability.  As noted, above 
Diagnostic Code 7805 applies to scarring that limits the 
function of the affected part.  Diagnostic Codes 7801 and 
7802 apply to scars, other than the head, face or neck, that 
are deep, that cause limitation of motion, or that are 
superficial and do not cause limitation of motion but 
generally affect significant areas of the skin.  

Diagnostic Codes 7800, 7803 and 7804 are applicable to scars 
that are disfiguring to the head, face, or neck; superficial 
and unstable, or that are superficial and painful upon 
examination.  

Diagnostic Codes 7801 is not for application in this case 
since this code deals with scars other than the head, face or 
neck, that are deep or that cause limitation of motion.  In 
this case, the veteran's scars have not been indicated to fit 
these criteria.  Diagnostic Codes 7802, 7803 and 7804 will 
not yield a higher evaluation, since each provides only a 10 
percent evaluation.  

Diagnostic Code 7805 will also not provide a higher 
evaluation.  This code requires limitation of the affected 
part.  In this case, the affected part appears to the 
veteran's right arm.  The veteran was also noted to have 
joint pains.  Specifically, the December 2006 examiner 
indicated that the veteran has muscle loss making it 
difficult to raise his arm.  

The Board notes, however, that a photograph that accompanies 
that December 2006 examination report showed that the veteran 
is able to raise his right arm above shoulder level.  In 
order to warrant a higher evaluation under Diagnostic Code 
5201 for limitation of motion of the shoulder, the motion 
must be limited to 25 degrees from his side.  

A higher evaluation under Diagnostic Code 7800, after August 
2002,  will only provide a higher evaluation where the 
veteran's disability is productive of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
has four or five characteristics of disfigurement.  Prior to 
August 2002, Diagnostic Code 7800 required a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  

While the veteran's condition has been noted to be mildly 
disfiguring due to location, none of the VA examiners have 
indicted that the rather severe criteria for a higher 
evaluation under Diagnostic Code 7800, either prior to or 
after August 2002, are met.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disability so as to warrant the assignment of a higher rating 
on an extraschedular basis.  In this regard, the Board notes 
that there is no showing that any of the disability has 
resulted in marked interference with employment.  

In addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization or has 
otherwise rendered impractical the application of the regular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
October 1995 RO decision denying the veteran's application to 
reopen his back claim includes private and VA medical records 
and evaluations, a VA examination, and statements of the 
veteran and his representative in support of the claim.  

Of particular significance is the May 2003 VA examination 
that diagnosed the veteran with lumbar degenerative disease.  
The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
October 1995 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the claim of service connection for a 
back disability is reopened.  


IV.  Service connection for a back disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, including arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the service medical records show that the 
veteran was treated in September 1958 for pain in the 
lumbosacral area of approximately two and a half months 
duration.  At separation, the veteran's spine was indicated 
to be normal without complaints involving the back.  

After service, the veteran was first noted to have pain in 
the lower back in March 1981.  The medical records also show 
that he complained about his back in the 1970's and was 
indicated to have lumbar strain pattern.  

In order to support his claim, the veteran submitted the 
report of his private physician dated in September 2003.  
This physician indicated that the veteran had been a patient 
at the clinic since March 1999.  

With respect to the veteran's back, the private treating 
physician indicated that the veteran suffered from chronic 
back pain secondary to arthritic and degenerative disc 
disease.  The veteran was also noted to have an abnormal gait 
that had been documented in the medical literature to 
negatively affect low back pain.  

The private treating physician then stated that the degree 
that this abnormal gait was affecting the veteran's gait 
would be difficult to assess, but indicated that it would be 
reasonable that the veteran's abnormal gait must at least 
have played a minor role in worsening his current back 
condition.  

In order to determine whether the veteran has a low back 
disability and, if so, whether this disability is related to 
his service or his service-connected right foot disability, 
the veteran was afforded a VA examination dated in May 2003.  

The VA examiner indicated that the veteran's claims file had 
been reviewed.  The service and medical history was noted.  
Currently, the veteran complained of daily stiffness in his 
back that hurt with bending forward and lifting anything.  

The veteran also indicated that his stiffness became pain 
after a short while when he walked.  He did not describe 
radiculopathy to either lower extremity.  He took ibuprophen 
for pain, but did not use a brace.  

The veteran did use a cane in his right hand in order to 
spare weight from his right foot when walking due to pain in 
the foot.  He did not have flare-ups.  After examination, the 
veteran was diagnosed with history of lumbar strain, and 
present history of degenerative disease of the lower spine.  

With respect to whether this disability is related to 
military service, the VA examiner opined that he did "not 
believe it [was] all likely that the veteran's service-
connected foot condition caused the back to degenerate to a 
degree that was explained to the veteran by [another 
physician].  

Likewise, the VA examiner did not believe his current back 
condition was as likely as not due to the back condition in 
service."  The examiner went on to detail his reasons for 
this opinion.  

In sum, the VA examiner stated that he "[did] not impugn his 
in-service complaints of his back have been responsible for 
his present degeneration, but believes activities while a 
civilian [were] largely responsible for same."  

Based on the foregoing, the Board finds that the claim of 
service connection for lumbosacral strain with lumbar 
degenerative disc disease, to include as secondary to 
service-connected right foot disability, must be denied.  

While the veteran's service medical records do indicate 
complaints regarding his back in service, the May 2003 VA 
examiner opined that the veteran's current back disability 
was not likely related to his in-service complaints, and also 
not likely related to his service-connected right foot 
disability.  

In this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

At this point, the Board notes that the veteran's private 
physician indicated that the veteran's abnormal gait might 
play a part in worsening the veteran's current back 
disability.  The Board finds, however, that the opinion of 
the May 2003 VA examiner, who examined both the veteran and 
his claims file, should carry the most weight in this case.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

In this case, the medical evidence is against a finding that 
the veteran's current lumbar degenerative disease was due to 
any event or incident of active service or was caused by his 
service-connected right foot disability.  Thus, the claim of 
service connection must be denied.  


V.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 as a result of VA treatment.

Finally, the veteran contends that he has additional 
disability that was caused or aggravated by negligence or 
fault on the part of VA treatment providers.  

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2006).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d).  

Here, the veteran was seen for treatment by VA due to a 
protrusion or cyst in the epigastrium or a ventral hernia.  
Surgery was recommended and was accomplished in February 
2003.  Since that time, the veteran has complained of 
persistent soreness and intermittent swelling in the area of 
the previous cyst, and this was either pricked by him with a 
needle or else broke spontaneously and drained.  

The veteran also complains of pain at the site of the ventral 
hernia incision that was more or less continuous.  The 
veteran felt the symptoms were worse than before the surgery 
and stated that the tenderness was deep in the abdomen.  

In order to determine whether the veteran has additional 
disability that was the result of negligence or fault on the 
part of VA, the veteran was afforded a VA examination dated 
in October 2005.  The examiner indicated that the claims file 
had been reviewed in connection with the examination.  The 
medical history and complaints were noted for the record.  

Upon physical examination, the VA examiner indicated that 
there was no evidence of a ventral hernia.  The veteran had a 
well-healed surgical incisional scar from the midespigastrium 
to below the umbilicus.  

On palpation, the examiner stated that there did not appear 
to be any discomfort as long as the examining hand did not 
come near the previous incisional scar.  The examiner 
indicated that the main disability was his inactivity due to 
his discomfort as well as difficulty picking things up that 
are over 10 pounds.  

With respect to whether the surgery in February 2003 resulted 
in additional disability, the examiner stated that the 
veteran did have increased disability as a result of the 
surgery that consisted of increased pain and decreased 
ability to lift things.  The examiner stated, however, that 
the surgery was done appropriately with no undue 
complications and that the veteran was properly treated.  

In addition, the examiner indicated that the veteran did 
follow properly given medical instructions as best as he 
could tell.  The examiner stated that the disability that the 
veteran experienced was not the result of the hospital care 
or the medical and surgical treatment.  It was simply that 
the veteran did not get as good a result as one might expect.  

With respect to whether there was carelessness or negligence 
or lack of proper skill or error in judgment in furnishing 
surgical treatment, the examiner stated that the answer was 
no.  

The VA furnished the hospital care, the medical, and the 
surgical treatment, and the VA did exercise the degree of 
care that one would expect of a reasonable health care 
provider.  The examiner went on to state that the degree of 
disability that the veteran experienced from the surgical 
procedure was something that a reasonable health care 
provider might have disclosed in connection with the informed 
consent procedures.  That is, the reasonable health care 
provider might tell the veteran, or the patient, who was to 
have the procedure that there might be a less than desirable 
result of this procedure, and it might have persistent 
symptoms.  Finally, the examiner stated that he reviewed the 
evidence in the medical record regarding the veteran' surgery 
and it appeared that the surgery was reasonable and that the 
veteran did have informed consent.  

In light of the foregoing, the Board must deny the veteran's 
claim.  There is no evidence in the record to suggest that 
the veteran's additional disability, namely increased 
discomfort and an inability to pick up items over 10 pounds, 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the facility furnishing the care, treatment or 
examination or an event not reasonably foreseeable.  

In this regard, the October 2005 VA examiner, that examined 
the veteran and his claims file in connection with the claim, 
found that VA did exercise the degree of care that one would 
expect of a reasonable health care provider, and that the 
degree of disability that the veteran experiences for the 
surgical procedure is something that a reasonable health care 
provider might have disclosed in connection with the informed 
consent procedures.  

The VA examiner stated that his review the evidence in the 
medical record regarding the veteran's surgery showed that 
the surgery was reasonable and that the veteran did have 
informed consent.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a showing that 
any increased disability as a result of the February 2003 
surgery was the result of carelessness, negligence, lack of 
proper skill, errors in judgment, or similar instances of 
fault.  Moreover, there is no indication that the veteran's 
claimed condition was the result of an event not reasonably 
foreseeable.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 is denied.  

Under the circumstances of this case, the Board finds that 
the claim on appeal must be denied.  In reaching this 
decision, the Board also has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56.



ORDER

An evaluation in excess of 30 percent for the service-
connected furunculosis, cystic acne, and psoriasis, is 
denied.

New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  

Service connection for a lumbosacral strain, lumbar 
degenerative disc disease (back disability), to include as 
secondary to service-connected right foot disability, is 
denied.  

Compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of ventral hernia repair are denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


